THIS was an action of debt upon a bond; the plaintiff at the trial produced the bond without any probate indorsed thereon, 44 that no part or parcel of the same bond had 44 been paid, or any thing else given or delivered towards 44 satisfaction thereof,” according to the act of Assemhly;(a) and upon that ground the defendant objected: But the Court overruled the objection and said that the bond was good evidence without any oath or probate, because the plaintiffs were not in Maryland at the time of the execution of the bond, and have resided in England ever since, and the said bond was executed in Maryland. To this opinion the defendant excepted. Verdict for the plaintiff. At the succeeding term the Provincial Court gave judgment upon the verdict, saying 44 that the deter-44 mination of bills of exceptions on trials at bar does not lie 44 before them, being only determinable on appeals and 44 writs of error, which hath been the constant, practice.”

 See the act of 1722, c. 10.